Title: From George Washington to Marinus Willett, 25 April 1783
From: Washington, George
To: Willett, Marinus


                        
                            Sir
                            Head Quarters 25th April 1783
                        
                        Your Letter of the 18th was received Yesterday—informg of your sending on the Dispatches to Gen. McLean—and
                            the Sum of Expence.
                        Agreeable to your Desires I have engaged the twenty seven pounds N. York Currency to be deposited in the Hands
                            of Mr Glen at Schenectady—Colo. Duer has promised me to have this done by the Time you mention.
                        The Information forwarded by you to the port of Oswego—is perfectly approved by me—& hope it will
                            have a salutary Effect. I am &c.
                    